Error from the supreme court. Tucker and Carter recovered a judgment against Rathbone and Banks in the superior court of the city of ¡New York, which was affirmed on writ of error by the supreme court. (See 15 Wendell, 498.) The defendants removed the record into this court, where the judgment below was unanimously affirmed. The only opinion delivered in this court in favor of affirmance, was by the chancellor, who adverted to a fact found in the bill of exceptions not noticed before in the discussions of the case, viz: that when Servoss gave his note he took a receipt specifying that it had been given at nine months' credit for the amount of the plaintiff’s bill against the ship Nashville.
Judgment affirmed.